DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,927,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105458294, based on the machine translation, in view of Tsukamoto et al in Water Research, .
CN ‘294 teaches preparing zero-valent iron from acid mine wastewater (akin to “drainage”). The pH of the acid mine wastewater is 2-4, and it contains iron ions [0005]. NaBH4 is added, the mixture is stirred, and zero-valent iron is formed [0010]. However, CN ‘294 does not teach the iron ions are selected from the group consisting of ferrous iron, ferric iron, and mixtures thereof, or that the amount of metal ion in the acid mine wastewater is 50 ppm to 500 ppm as claimed.
Tsukamoto et al teaches an acid mine wastewater site that is typical of many acid mine wastewater sites in the Western United States. The wastewater contains 90-220 mg/L Fe (page 1406), or 90-220 ppm. The pH of the wastewater is less than 4 (page 1405). The iron ion includes ferrous (pages 1407 and 1408). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wastewater in CN ‘294 would have at least an overlapping amount of ferrous ion and metal ion concentration taught by Tsukamoto et al, since Tsukamoto et al teaches that this amount of iron ion is typical for acid mine wastewater sites. 
	Regarding Claim 2, CN ‘294 teaches adding ethanol [0010]. The addition of ethanol would raise the pH of the wastewater within the range of no more than 8.3, since ethanol has a pH of around neutral.
	Regarding Claim 3, CN ‘294 does not teach the range of pH (7.90 to 8.15) as claimed. However, CN ‘294 teaches producing zero-valent iron from acid mine drainage with an alkali metal borohydride as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pH of the acid mine wastewater, 4 mixture would at least overlap the claimed range, since CN ‘294 teaches the same claimed reaction conditions.
Regarding Claim 4, Tsukamoto et al teaches an overlapping range of iron.
	Regarding Claim 5, Tsukamoto et al teaches an overlapping range of iron.
	Regarding Claim 7, CN ‘294 teaches a nitrogen protection (inert) atmosphere [0010].
	Regarding Claim 8, CN ‘294 teaches solid-liquid separation [0010].
	Regarding Claim 9, CN ‘294 teaches filtration [0010].
	Regarding Claim 10, CN ‘294 does not teach separating the iron magnetically. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate zero-valent iron magnetically, since iron is inherently magnetic. The examiner notes that CN ‘294 teaches using the zero-valent iron to treat water contaminated with chromium ions. However, nonpreferred and alternative embodiments constitute prior art.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP § 2123 II. In this case, the zero-valent iron can be used in other applications.
Regarding Claim 11, CN ‘294 teaches drying in a vacuum drying oven in a nitrogen atmosphere [0011] which would have less than 5ppm dissolved oxygen.
	Regarding Claim 12, CN ‘294 teaches washing with ethanol [0011].
	Regarding Claim 13, CN ‘294 teaches using a NaBH4 solution [0010].
	Regarding Claims 15 and 16, CN ‘294 teaches adding ethanol to the wastewater solution before adding NaBH4 [0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pH of the acid mine wastewater .
	
	
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘294 in view of Tsukamoto et al as applied to claim 1 above, and further in view of Johnson et al in Science of the Total Environment.
CN ‘294 in view of Tsukamoto et al discloses the invention substantially as claimed. However, CN ‘294 in view of Tsukamoto et al does not teach the iron in the acid mine wastewater is at least 90% ferrous iron as claimed.
Johnson et al teaches remediation options for acid mine drainage. Iron is found in the reduced state of Fe2+ state (page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of Fe2+ in CN ‘294 in view of Tsukamoto et al would at least overlap the range of at least 90%, since Johnson et al teaches that Fe2+ is much more stable than Fe3+ (page 4).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CN '294 in view of Tsukamoto et al as applied to claims 1 and 8 above, and further in view of Johnson and WO 01/87775 A1.
CN ‘294 in view of Tsukamoto et al discloses the invention substantially as claimed. However, CN ‘294 in view of Tsukamoto et al does not teach the wastewater effluent (after 4) contains manganese or that manganese is precipitated from the effluent as claimed.
Johnson teaches acid mine drainage commonly contains iron and manganese (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wastewater in CN ‘294 in view of Tsukamoto et al could contain manganese, since Tsukamoto et al teaches the same type of waste material.
WO ‘775 teaches preparing porous manganese dioxide from a source of manganese irons in a solution (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recover manganese present in the effluent formed in CN ‘294 in view of Tsukamoto et al and Johnson, since WO ‘775 teaches manganese dioxide has use as an oxidizing agent, as a catalyst, as the active cathode material in a range of modern batteries, and as a scavenger and decolorizer (page 1).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 1/19/2022 have been fully considered but they are not  fully persuasive. Initially it is noted that the Applicant’s amendments and filing of a proper terminal disclaimer are sufficient to overcome both the previous rejections under obviousness 
However Applicant’s argument that CN’294 does not disclose controlling the amount of borohydride addition as now required by amended claim 1 is not persuasive. Since, as presently written claim 1 only recites a general “controlling” of the borohydride addition with no addition rate or specific end result (since any amount of addition would affect the particle size of the resulting zero-valent iron), any rate of addition of borohydride, including those rates recited in CN’294, would meet this claim limitation. It is noted that amendments to include specific addition rates of borohydride not shown or suggested by CN’294 would overcome the rejections as presently written.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk